11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In re Commitment of Justin Allen Stratton, * From the 385th District Court
                                             of Midland County,
                                             Trial Court No. CV55427.

No. 11-20-00030-CV                             * December 16, 2021

                                               * Opinion by Trotter, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.